      Case 3:21-cv-00271-B Document 1 Filed 02/05/21                 Page 1 of 42 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS


    LARISSA NOVOA,

                Plaintiff,

         v.                                              CIVIL ACTION NO.

    CHIPOTLE MEXICAN GRILL, INC.,

                Defendant.


                                    NOTICE OF REMOVAL

        COMES NOW Defendant Chipotle Mexican Grill, Inc. (“Chipotle”), by and through its

undersigned counsel, and pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, hereby files its Notice

of Removal of the above-styled action, originally filed in the 134th Judicial District Court of Dallas

County, Texas, to the United States District Court for the Northern District of Texas. In support of

removal, Chipotle provides the following “short and plain statement of the grounds for removal.”

28 U.S.C. § 1446(a).1

I.      NATURE OF THE ACTION

        1.     On or about December 28, 2020, Plaintiff Larissa Novoa commenced a civil action

in the 134th Judicial District Court of Dallas County, Texas styled Larissa Novoa v. Chipotle

Mexican Grill, Inc., Case No. DC-20-19095 (the “State Court Action”). A copy of Plaintiff’s

Original Petition (“Petition”) is included within the pleadings, process, and orders filed in the State

Court Action attached hereto as Exhibits A through H.




1
  Chipotle is the named defendant and appears here in the exercise of its rights of removal under
federal law. Chipotle reserves all procedural, substantive, and other defenses, arguments, and
claims available in response to the Complaint.


                                                  1
      Case 3:21-cv-00271-B Document 1 Filed 02/05/21                  Page 2 of 42 PageID 2



        2.      The Petition sets forth causes of action for sexual harassment, discrimination, and

retaliation under Chapter 21 of the Texas Labor Code. (Petition ¶ 7.2.)

II.     REMOVAL IS PROPER                  BASED       ON     DIVERSITY        OF     CITIZENSHIP
        JURISDICTION

        3.      Removal of this case is proper under 28 U.S.C. § 1332 because this Court has

original jurisdiction over this civil action based on the fact that complete diversity of citizenship

exists and the amount in controversy exceeds $75,000.00, exclusive of interests and costs.

        4.      Plaintiff in the State Court Action avers that she resides in and at all pertinent times

was a resident of Irving, Dallas County, Texas. On information and belief, Plaintiff is a citizen of

the state of Texas. (Petition ¶ 2.1.)

        5.      Chipotle is a business corporation incorporated under the laws of the State of

Delaware. (Petition ¶ 2.2.) Chipotle’s principal place of business is located in California.

Therefore, Chipotle is a citizen of Delaware and California for purposes of diversity under 28

U.S.C. § 1332(c)(1). Accordingly, there is complete diversity of citizenship between the parties.

        6.      The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Plaintiff’s Petition in the State Court Action specifically alleges that “Plaintiff seeks monetary

relief over $200,000 but not more than $1,000,000, in addition to all other relief to which Plaintiff

is entitled.” (Petition ¶ 8.2.) Plaintiff seeks damages including back pay, front pay, damages for

mental pain and mental anguish, compensatory damages, punitive damages, and attorneys’ fees.

(Id. ¶ 11.1.) Based on Plaintiff’s allegations and request for damages, it is facially apparent that

the amount in controversy exceeds $75,000.00, exclusive of interest and costs. See Allen v. R & H

Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).




                                                   2
       Case 3:21-cv-00271-B Document 1 Filed 02/05/21                  Page 3 of 42 PageID 3



III.     REMOVAL IS PROCEDURALLY PROPER

         7.       This Notice of Removal is timely under 28 U.S.C. § 1446(b). The Complaint was

filed on December 28, 2020 and served on January 6, 2021. (See Exhibit G.) Because removal is

made within thirty days of service, this Notice of Removal is timely. See 28 U.S.C. § 1446(b);

Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526 U.S. 344, 347 (1999).

         8.       The United States District Court for the Northern District of Texas encompasses

the place where this action was originally filed. See 28 U.S.C. § 1446(a).

         9.       Pursuant to 28 U.S.C. § 1446(a) and LR 81.1(a)(4)(A)–(C), an index of the

documents filed in the State Court Action, the copy of the docket sheet in the State Court Action,

and copies of all process, pleadings, and orders filed in the State Court Action are attached to this

Notice of Removal as Exhibits A through H.

         10.      Pursuant to LR 81.1(a)(4)(D), a separately signed Certificate of Interested Persons

that complies with LR 3.1(c) is attached hereto as Exhibit I.

         11.      Chipotle will concurrently file a Notice of Filing of Notice of Removal with the

clerk of the state court in which the State Court Action was pending and serve a copy on Plaintiff’s

counsel, pursuant to 28 U.S.C. § 1446(a) and (d). Attached hereto as Exhibit J is a copy of the

Notice of Filing Notice of Removal, excluding exhibits.

         12.      Pursuant to LR 81.1(a)(1) and (2), a completed civil cover sheet and a supplemental

civil cover sheet are filed concurrently herewith.

         13.      Chipotle has paid the appropriate filing fee to the Clerk of this Court upon the filing

of this Notice.

IV.      NON-WAIVER OF DEFENSES

         14.      By filing this Notice of Removal, Chipotle does not waive any defenses available

to it. Chipotle does not admit, and in fact specifically denies, that the Complaint states a claim


                                                    3
     Case 3:21-cv-00271-B Document 1 Filed 02/05/21                Page 4 of 42 PageID 4



upon which relief may be granted, or that Plaintiff is entitled to any damages or any other relief

sought in the Complaint.

V.     REQUEST FOR ADDITIONAL ARGUMENTS AND EVIDENCE IF NEEDED

       15.     The factual allegations made in this pleading will be supported by affidavit or other

summary-judgment-type evidence should the Court so request. See, e.g., Allen, 63 F.3d at 1336

(facts supporting removal ordinarily should be set out in the removal petition and the Court can

later require summary-judgment-type evidence should questions about jurisdiction remain).

       16.     In the event Plaintiff files a motion or other request to remand, or the Court

considers remand sua sponte, Chipotle reserves all rights to submit such additional argument

and/or evidence in support of removal as may be necessary or appropriate, including evidence as

to the amount in controversy or diversity of citizenship.

       WHEREFORE, on the grounds stated above, this action is removed to and should proceed

in the United States District Court for the Northern District of Texas.

Dated: February 5, 2021.

                                             Respectfully submitted,



                                             /s/ Shannon D. Norris
                                             Shannon D. Norris
                                             State Bar No. 00788129
                                             Norris Law Firm PLLC
                                             735 Plaza Boulevard, Suite 200
                                             Coppell, Texas 75019
                                             Telephone: (214) 396-4700 x110
                                             Facsimile: (214) 396-4777
                                             sdnorris@norrisfirm.com

                                             -and-




                                                 4
Case 3:21-cv-00271-B Document 1 Filed 02/05/21      Page 5 of 42 PageID 5



                              Elizabeth Bulat Turner (pro hac vice application
                              forthcoming)
                              Bar I.D. GA 558428
                              Robert J. Mollohan, Jr. (pro hac vice application
                              forthcoming)
                              Bar I.D. GA 984253
                              MARTENSON, HASBROUCK & SIMON LLP
                              2573 Apple Valley Road NE
                              Atlanta, GA 30319
                              Telephone: (404) 909-8100
                              Facsimile: (404) 909-8120
                              bturner@martensonlaw.com
                              rmollohan@martensonlaw.com

                              Attorneys for Defendant Chipotle Mexican Grill, Inc.




                                  5
    Case 3:21-cv-00271-B Document 1 Filed 02/05/21                  Page 6 of 42 PageID 6



                                CERTIFICATE OF SERVICE

       I hereby certify that on February 5, 2021 the foregoing NOTICE OF REMOVAL has

been sent via ECF notice and email to Plaintiff’s counsel:

                                    Ricardo J. Prieto, Esq.
                              SHELLIST LAZARZ SLOBIN LLP
                                11 Greenway Plaza, Suite 1515
                                     Houston, TX 77046
                                  (713) 621-2277 (telephone)
                                  (713) 621-0993 (facsimile)
                                       rprieto@eeoc.net



                                            /s/ Shannon D. Norris
                                            Shannon D. Norris




                                                6
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 7 of 42 PageID 7




                         Exhibit A
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21               Page 8 of 42 PageID 8



                                           EXHIBIT A
                                       to Notice of Removal

            INDEX OF ALL DOCUMENTS FILED IN STATE COURT ACTION:

                                     CAUSE NO. DC-20-19095


LARISSA NOVOA,
                                                                      In The
                Plaintiff,
                                                                  District Court
       v.
                                                              Dallas County, Texas
CHIPOTLE MEXICAN GRILL, INC.,
                                                              134th Judicial District
                Defendant.



Exhibit      Document                                                                    Date

   C         Plaintiff’s Original Petition                                              12/28/20

   D         Civil Process Request                                                      12/28/20

   E         Citation                                                                   12/29/20

             Notice of Dismissal for Want of Prosecution on March 21, 2021 at
   F                                                                                    01/06/21
             10:00 a.m.

   G         Return of Service                                                          01/07/21

   H         Amended Citation                                                           01/20/21
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 9 of 42 PageID 9




                         Exhibit B
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 10 of 42 PageID 10
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 11 of 42 PageID 11
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 12 of 42 PageID 12
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 13 of 42 PageID 13
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 14 of 42 PageID 14




                          Exhibit C
                                                                                                                 FILED
                                                                                                     12/28/2020 5:35 PM
                                                                                                        FELICIA PITRE
     Case 3:21-cv-00271-B Document 1 Filed 02/05/21                  Page 15 of 42 PageID 15          DISTRICT CLERK
                                                                                                   DALLAS CO., TEXAS
                                                                                            Belinda Hernandez DEPUTY

                                                      DC-20-1 9095
                                     CAUSE NO


LARISSA NOVOA,                                                          In The

        Plaintiff,                                                   District Court
V.
                                                                  Dallas County, Texas
CHIPOTLE MEXICAN GRILL, INC.,
                                                                        Judicial District
        Defendant.

                              PLAINTIFF’S ORIGINAL PETITION


TO THE HONORABLE JUDGE OF SAID COURT:

        Larissa Novoa, (hereinafter referred to as “Novoa” or “Plaintiff”) Plaintiff, complains of

Chipotle Mexican Grill, Inc. (hereinafter referred to as “the Company” or “Defendant”)

Defendant, and for cause of action against it would show the Court as follows:

                                       1.   INTRODUCTION

1.1.    This suit is brought pursuant to Rule 190.3 of the Texas Rules of Civil Procedure and is

        to be administered under Discovery Control Plan Level 2

1.2.    Plaintiff demands a    JURY TRIAL        in this case under state common law and statutory

        entitlement as to any and all issues triable to a jury.

1.3.    This action seeks legal and equitable relief, actual, compensatory damages, attorneys’

        fees, expert witness fees, taxable court costs, pre-judgment and post-judgment interest

        and all other relief granted by the court.

                                            2.   PARTIES
2.1.    Plaintiff is a resident of Irving, Dallas County, Texas. At all pertinent times she was a

        resident   of Irving, Dallas County, Texas.
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21                            Page 16 of 42 PageID 16



2.2.   Defendant is a Delaware corporation. The Company may be served with process by

       serving its registered agent:             Corporation Service Company d/b/a CSC-Lawyers

       Incorporating        Service       Company,           21   1   E.      7th    Street,     Suite    620

       Austin, Texas 78701.

                                                  3.   VENUE

3.1.   Venue of this proceeding is proper in Dallas County, Texas pursuant to Texas Civil

       Practice & Remedies Code § 15.035 because Dallas County is the county in which all or

       part of the cause   of action accrued and the county where Plaintiff resides.

                                          4.     JURISDICTION

4.1.   The jurisdiction of this Court is invoked pursuant to the Texas Workforce Commission-

       Civil Rights Division,         as codied        in the Texas Labor Code 21.001, et seq. The

       jurisdiction of this Court is invoked to secure the protection of and redress the deprivation

       of rights secured by Chapter         21   of the Texas Labor Code. The unlawil            employment

       practices were committed within the jurisdiction of this Court. The amount in controversy

       is within the jurisdictional limits of this Court.

                                 5.    PROCEDURAL REOUISITES

5.1.   All conditions precedent to the      ling       of this action have   been met by Plaintiff in that she

       has led    timely her complaint with the Texas Workforce Commission-Civil Rights

       Division (“TWC-CRD”) and has received her right-to—sue letter om                        said agency to

       pursue her claims under Chapter 21          of the Texas Labor Code.

5.2.   Plaintiff dually    led   a Charge   of Discrimination against         the Defendant with the     EEOC

       and the TWC—CRD on or about April 29, 2020.
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21                    Page 17 of 42 PageID 17



5.3.   On or about November 14, 2020, Plaintiff received her Notice of Right to File a Civil

       Action issued by the TWC-CRD entitling her to            le    suit based on her claims     of

       discrimination and retaliation.

5.4.   The ling      of this lawsuit   has been accomplished within sixty (60) days     of Plaintiffs

       receipt of the notice om    the   TWC-CRD.

                                              6o


6.1.   Plaintiff was employed at a Chipotle restaurant located at 118 E John Carpenter Fwy, Ste.

       160, Irving, Dallas County, Texas as a      “POS” (took down internet orders),   and she also

       worked in the kitchen preparing produce and chips. Plaintiff was employed at Chipotle

       om      on or about September 2019 through January 10, 2020.

6.2.   On or about November, 2019, Plaintiff was sexually harassed and inappropriately

       touched by a coworker named Eric Edwards, who was a dishwasher at the restaurant.

       There were approximately three separate instances when Eric Edwards touched Plaintiff s

       buttocks and her body at the workplace. At no time was this consensual. Every time that

       Mr. Edwards inappropriately touched Plaintiff, she made it clear to him that she did not

       want him touching her.

6.3.   Plaintiff   rst   complained to her manager, Amber Reyes, in or about November 2019

       regarding the sexual harassment. She complained again to her manager in early

       December 2019. Plaintiff also sent text messages to her manager regarding the sexual

       harassment she was suffering in the workplace.

6.4.   After Plaintiff complained to her manager regarding the sexual harassment, her hours

       were reduced and she was demoted to a dishwasher position and sweeping/cleaning the

       oors.
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21                  Page 18 of 42 PageID 18



6.5.   When Plaintiff asked Chipotle about investigating her workplace issue, she was told by

       the Company that the case was closed, but nothing was done. To make matters worse,


       Chipotle continued to have Plaintiff work with the harasser. Plaintiff’s managers would

       laugh at her concerning the situation and jokingly referred to the #metoo movement.

6.6.   Soon aer    her December 2019 complaint to management, Plaintiff was terminated in


       January 2020. Chipotle did not permit her to return to the restaurant, but as of the date of

       Plaintiff” s termination, the harasser was still allowed to work at the restaurant.

       7. CAUSES OF ACTION: CHAPTER 21 OF THE TEXAS LABOR CODE
        SEXUAL HARASSMENT — SEXUAL DISCRIMINATION — RETALIATION
7.1.   Plaintiff incorporates by reference the preceding paragraphs as if ally    set forth herein.

7.2.   Defendant, by and through its agents and employees, has intentionally engaged in the

       aforementioned practices     of sexual harassment, discrimination, and retaliation made

       unlawful by the Texas Labor Code.

                                          8-

8.1.   As   a direct and proximate result      of   the aforementioned acts, Plaintiff has suffered

       economic loss, compensatory loss, and mental anguish.

8.2.   Plaintiff is not bringing any federal claims in this lawsuit. The unlawful employment

       practices were committed within the jurisdiction     of this Court. The amount in controversy

       is within the jurisdictional limits     of this Court. Plaintiff seeks monetary relief over

       $200,000 but not more than $1,000,000, in addition to all other relief to which Plaintiff is

       entitled.

                                    9.   ATTORNEY’S FEES
9.1.   Defendant’s actions and conduct as described herein and the resulting damage and loss to

       Plaintiff has necessitated her retaining the services of SHELLIST LAZARZ SLOBIN
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21                              Page 19 of 42 PageID 19



        LLP,            11   Greenway Plaza, Suite 1515, Houston, Texas 77046, in initiating this

        proceeding. Plaintiff seeks recovery of reasonable and necessary attorneys’ fees.

                                                    10.

10.1.   Plaintiff hereby makes her request for a jury trial.             A jury fee is being paid simultaneously
        with the ling           of this Petition.

                                                          11.   PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectllly                               prays that Defendant

        be cited to appear and answer, and that on nal                   hearing   of this cause, Plaintiff has   the


        following relief:

        11.1.1.                 Judgment against Defendant for actual damages sustained by Plaintiff as

                                alleged herein;

        11.1.2.                 Pre-judgment interest at the highest legal rate;

        11.1.3.                 Post-judgment interest at the highest legal rate until paid;

        1   l . 1 .4.           Back-pay;

        l 1 . l .5.             Front-pay;

        11.1.6.                 Damages for mental pain and mental anguish;

        1 1 .1   .7.            Compensatory damages;

        11.1.8.                 Punitive damages;

        11.1.9.                 Attorneys’ fees;

        11.1.10.                All costs of court expended herein;

        11.1.1 1.               Such other and further relief, at law or in equity, general or special to

                                which Plaintiff may show she is justly entitled.
Case 3:21-cv-00271-B Document 1 Filed 02/05/21    Page 20 of 42 PageID 20



                                      Respectly       submitted,

                                      SHELLIST LAZARZ SLOBIN LLP
                                                  |                |




                                      /s/ Ricardo J. Prieto
                                      Ricardo J. Prieto
                                      Texas Bar No. 24062947
                                      rprieto@eeoc.net
                                      11 Greenway Plaza, Suite 15 15
                                      Houston, Texas 77046
                                      (713) 621—2277 (Tel)
                                      (713) 621-0993 (Fax)

                                      ATTORNEY FOR PLAINTIFF
       Case 3:21-cv-00271-B Document 1 Filed 02/05/21          Page 21 of 42 PageID 21
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Susan Cavanaugh on behalf of Ricardo Prieto
Bar No. 24062947
scavanaugh@eeoc.net
Envelope ID: 49257748
Status as of 12/29/2020 1:40 PM CST

Case Contacts

Name              BarNumber   Email                 TimestampSubmitted      Status
Ricardo JPrieto               rprieto@eeoc.net      12/28/2020 5:35:58 PM   SENT
Susan Cavanaugh               scavanaugh@eeoc.net   12/28/2020 5:35:58 PM   SENT
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 22 of 42 PageID 22




                          Exhibit D
1   CIT ESERVE / JURY DEMAND
          Case 3:21-cv-00271-B Document 1 Filed 02/05/21                             Page 23 of 42 PageID 23



                                                CIVIL PROCESS REQUEST
                   FOR EACH PARTY SERVED YOU MUST FURNISH ONE (1) COPY OF THE PLEADING
                  FOR WRITS FURNISH TWO (2) COPIES OF THE PLEADING PER PARTY TO BE SERVED
                          DC-20-1 9095
       CASE NUMBER:                                              CURRENT COURT:

       TYPE OF INSTRUCTION TO BE SERVED (See Reverse for Types): PLAINTIFF’S ORIGINAL PETITION
       FILE DATE OF MOTION:              12/           28/         2020
                                         Month/         Day/        Year

       SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In the Pleading To Be Served):

        1.   NAME:        CHIPOTLE MEXICAN GRILL, INC.
             ADDRESS: c/o Corporation Service Company d/b/a CSC-Lawyers Incorporating
                      Service Company, Registered Agent
                         211   E. 7th Street, Suite 620
                         Austin, Texas 78701
       TYPE OF SERVICES/PROCESS TO BE ISSUED (see reverse for specic                     type):

               SERVICE BY (check one):
                 El ATTORNEY PICK-UP                      I] CONSTABLE
                    CIVIL PROCESS SERVER - Authorized Person to Pick-up:

                  D   MAIL                                                D   CERTIFIED MAIL
                  U   PUBLICATION:
                         Type of Publication:     El   COURTHOUSE DOOR, or
                                                  El   NEWSPAPER OF YOUR CHOICE:

                  I OTHER, explain Please email Citation to: scavanaugh@eeoc.net
       *************************************************************************************


       ATTORNEY (OR ATTORNEY’S AGENT) REQUESTING SERVICE:
       NAME: RICARDO J. PRIETO           TEXAS BAR NO./ID NO.                             24062947
       MAILING ADDRESS: SHELLIST LAZARZ SLOBIN LLP
                                            |                |




                                  11Greenway Plaza, Suite 1515
                                  Houston TX 77046

       AREA CODE: (713) TELEPHONE NO. 621-2277

               SERVICE REQUEST WHICH CANNOT BE PROCESSED BY THIS OFFICE WILL BE HELD FOR 30 DAYS
             PRIOR TO CANCELLATION FEES WILL BE REFUNDED ONLY UPON REQUEST, OR AT TI-IE DISPOSITION
                       OF THE CASE. SERVICE REQUESTS MAY BE REINSTATED UPON APPROPRIATE
                                              ACTION BY THE PARTIES
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 24 of 42 PageID 24




                          Exhibit E
                         Case 3:21-cv-00271-B Document 1 Filed 02/05/21                      Page 25 of 42 PageID 25



FORM NO. 353-3 - CITATION                                                                                                   ESERVE
THE STATE OF TEXAS                                                                                                      CITATION
To:     CHIPOTLE MEXICAN GRILL, INC.
        SERVE REGISTERED AGENT CORPORATION SERVICE COMPANY
        211 E 7TH STREET SUITE 620                                                                                      DC-20—l9095
        AUSTIN TX 78701

GREETINGS:                                                                                                              LARISSA NOVOA
You have been sued. You may employ an attorney. If you or your attorney do not le a written                                     vs.
answer with the clerk who issued this citation by 10 o'clock am. of the Monay next following the                 CHIPOTLE MEXICAN GRILL, INC.
expiration of twenty days after you were served this citation and petition, a default judgment may be
taken against you. Your answer should be addressed to the clerk of the 134th District Court at 600
Commerce Street, Ste. 101, Dallas, Texas 75202.                                                                          ISSUED THIS
                                                                                                                   4th day of January, 2021
Said Plaintiff being LARISSA NOVOA

Filed in said Court 28th day of December, 2020 against                                                                 FELICIA PITRE
                                                                                                                    Clerk District Courts,
CHIPOTLE MEXICAN GRILL, INC.                                                                                        Dallas County, Texas

For Suit, said suit being numbered DC-20—19095, the nature of which demand is as follows:
Suit on EMPLOYMENT etc. as shown on said petition, a copy of which accompanies this citation. If                 By; KARI MALONE, Deputy
this citation is not served, it shall be returned unexecuted.
                                                                                                                    Attorney for Plaintiff
WITNESS: FELICM PITRE, Clerk of the District Courts of Dallas, County Texas.                                         RICARDO J. PRIETO
Given under my hand and the Seal of said Court at ofce this 4th day of January, 2021.                       11   GREENWAY PLAZA, SUITE 1515
                                                                                                                   HOUSTON, TEXAS 77046
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas                                             (713) 621-2277
                                                                                        +ew'l'mmw
                                                                                           sum                      RPRIETO@EEOC.NET
                          By     AWJao
                                 ’
                                                                     ,Deputy
                                                                                    e?"
                                                                                    éé'i':   -
                                                                                              ‘*   ’{3%
                                                                                                      22%          DALLAS COUNTY
                                KARIMALONE                                          g5:    ‘ mm;
                                                                                     $$'-.. .35"
                                                                                              s  ":"5‘
                                                                                                                    SERVICE FEES
                                                                                     34:
                                                                                             ”Mullll‘w'                 NOT PAID              —
                                 Case 3:21-cv-00271-B Document 1 Filed 02/05/21                                                 Page 26 of 42 PageID 26




                                                                            OFFICER'S RETURN
Case No.   :   DC-20-19095

Court No. 134th District Court

Style:   LARISSA NOVOA
vs.

CHIPOTLE MEXICAN GRILL, INC.
Came to hand on the                            day of                       ,   20             ,   at                 o'clock             .M. Executed at

within the County of                                       at                   o'clock                 .M. on the                       day of

20                     ,   by delivering to the within named



each in person, a true copy    of this Citation together with the accompanying copy of this pleading, having rst                endorsed on same date   of delivery. The distance actually traveled by
me in serving such process was                  miles and my fees are as follows: To certify which witness my hand.

                                  For serving Citation          $

                                  For mileage                   $                                       of                           County,

                                  For Notary                    $                                       By                                                      Deputy

                                                                    (Must be veried       if served outside the State of Texas.)
Signed and sworn to by the said                                         before me this                       day of                            ,   20

to certify which witness my hand and seal       of ofce.


                                                                                                        Notary Public                                          County
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 27 of 42 PageID 27




                          Exhibit F
                                                                                                         FILED
                                                                                               1/6/2021 6:17 PM
                                                                                                 FELICIA PITRE
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21                Page 28 of 42 PageID 28       DISTRICT CLERK
                                                   JUDGE DALE TILLERY PRESIDImggn‘’gE
                                                          134TH JUDICIAL DISTRICT COURT
                                                       600 Commerce St., 6th Floor, Room 650
                                                                    Dallas, Texas 75202-4606
                                                               214/653-7546 134‘“ Ct. Clerk
                                                                                --




                                                              214/653-6995 Ct. Coordinator
                                                                           --




                                                                         y@dallascourts.org
                                        January 06, 2021
RICARDO J PRIETO
11 GREENWAY PLAA
SUITE 15 1 5
HOUSTON TX 77046

         Re:   LARISSA NOVOA          vs.   CHIPOTLE MEXICAN GRILL, INC.
               DC-20-19095

All Counsel of Record/Pro Se Litigants:

Pursuant to Rule 165A of the Texas Rules of Civil procedure, and the inherent power of
the Court, the above case is set for dismissal on:
                March 12, 2021     at 10:00   AM
If NO ANSWER has been        led you are expected to have moved for a default judgment
on or prior t0 the above stated date. Failure to move for a default judgment will result in
the dismissal of the case on the above date.
If you have been unable to obtain service of process and you Wish to retain the case on
the docket, you must appear on the above date, either by appearance at the dismissal
docket hearing or by a led motion to retain the case on the docket, unless you have
obtained a new setting from the court coordinator.

Sincerely,




gage/é
Presiding Judge

DBT/l
pc: RICARDO J PRIETO




ALL PARTIES MUST BE COPIED 0N ALL WRITTEN COMMUNICATION To THE COURT.
       Case 3:21-cv-00271-B Document 1 Filed 02/05/21                   Page 29 of 42 PageID 29
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.




Envelope ID: 49467287
Status as of 1/7/2021 12:50 PM CST

Associated Case Party: LARISSA NOVOA

Name             BarNumber   Email                TimestampSubmitted     Status
Ricardo Prieto   24062947    rprieto@eeoc.net     1/6/2021 6:17:39 PM    SENT


Case Contacts

Name                  BarNumber      Email                   TimestampSubmitted    Status
RICARDO JPRIETO                      RPRIETO@EEOC.NET        1/6/2021 6:17:39 PM   SENT
Francine Ly                          fly@dallascourts.org    1/6/2021 6:17:39 PM   SENT
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 30 of 42 PageID 30




                          Exhibit G
                                                                                                                                                FILED
                                                                                                                                      1/7/2021 2:12 PM
                                                                                                                                         FELICIA PITRE
      Case 3:21-cv-00271-B Document 1 Filed 02/05/21                                          Page 31 of 42 PageID 31                  DISTRICT CLERK
                                                                                                                                    DALLAS CO., TEXAS
                                                                                                                             Irasema Sutherland DEPUTY


                                               EIDAVIT 0F SERVICE
State of Texas                                            County of Dallas                                134th Judlclal Dlstrlct Court

Case Number: DC-20-1 9095

Plaintiff:
LARISSA NOVOA
VS.
Defendant:
CHIPOTLE MEXICAN GRILL. INC.

Received by STINNETT PROCESS, LLC on the 4th day of January, 2021 at 3:36 pm to be served on
Chlpotle Mexican Grill, Inc. cIo RIA: Corporatlon Service Company, 211 East 7th Street, Sulte 620,
Austin, TX 78701.

I,   Barbara C. Stinnett, being duly sworn. depose and say that on the 6th day of January, 2021 at 1:30 pm,                       ‘


I:

Delivered a true copy of the Citation, Plaintiff's Original Petition with the date of service endorsed
thereon by me. to Chlpotle Mexlcan GrIIl, Inc. cIo RIA: Corporation Service Company, by delivering to
its designated agent. John Spidel, at the address of 211 East 7th Street, Suite 620, Austin, TX 78701,
Travis County, and informed said person of the contents therein, in compliance with state statutes.

I certify that am over the age of 18, have no interest in the above action, and am a Certied
                 |                                                                                                      Process
Server, in good standing, in the judicial circuit in which the process was served.




                              .         e——               .
State or                   County or
                                                                              Barbara C. Stinne
Subscri          and Sworn to before me on the     Lg    Q                    psc-1 131; Exp; 07/31/2022
day of                            ,362 l  by the afant
Who is De          any k 0W" t0 m -                                           STINNETT PROCESS, LLC
             r
                                                                              15511 HWY 71 WEST
                                                                              sTE. 1 1o - 143
                                                                  ’


       ARVPUBLIC                                                              BEE CAVE, TX 78738
                                                                              (512) 797-3399
                      MICHAEL R STINNETT
                     Notary in in 26498663                                    Our Job Serial Number. SNN-2021000029
                     My Commission Expires                                    Ref: 2021 .01 .525450
                       December 3, 2022


                                   Copyright o 19m-2021 Duchess Services. inc - Procee- Servei‘s Toobox V8.1u
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 32 of 42 PageID 32




                          Exhibit H
                         Case 3:21-cv-00271-B Document 1 Filed 02/05/21                     Page 33 of 42 PageID 33



FORM NO. 353-3 - CITATION                                                                                                       ESERVE
THE STATE OF TEXAS                                                                                                          CITATION
To:     CHIPOTLE MEXICAN GRILL, INC.
        SERVE REGISTERED AGENT CORPORATION SERVICE COMPANY
        211 E 7TH STREET SUITE 620                                                                                          DC-20—l9095
        AUSTIN TX 78701

GREETINGS:                                                                                                                  LARISSA NOVOA
You have been sued. You may employ an attorney. If you or your attorney do not le a written                                         vs.
answer with the clerk who issued this citation by 10 o'clock am. of the Monday next following the                    CHIPOTLE MEXICAN GRILL, INC.
expiration of twenty days aer you were served this citation and petition, a default judgment may be
taken against you. In addition to ling a written answer with the clerk, you may be required to make initial
disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days                ISSUED THIS
after you le your answer with the clerk. Find out more at TexasLawHelp.org. Your answer should be                      20th day of January, 2021
addressed to the clerk of the 134th District Court at 600 Commerce Street, Ste. 101, Dallas, Texas 75202.

Said Plaintiff being   LARISSA NOVOA                                                                                      FELICIA PITRE
                                                                                                                        Clerk District Courts,
Filed in said Court 28th day of December, 2020 against                                                                  Dallas County, Texas

CHIPOTLE MEXICAN GRILL, INC.
                                                                                                                     By; KARI MALONE, Deputy
For Suit, said suit being numbered DC-20—19095, the nature of which demand is as follows:
Suit on EMPLOYMENT etc. as shown on said petition, a copy of which accompanies this citation. If                        Attorney for Plaintiff
this citation is not served, it shall be returned unexecuted.                                                            RICARDO J. PRIETO
                                                                                                                11   GREENWAY PLAZA, SUITE 1515
WITNESS: FELICIA PITRE, Clerk of the District Courts of Dallas, County Texas.                                          HOUSTON, TEXAS 77046
Given under my hand and the Seal of said Court at ofce this 20th day of January, 2021.                                       (713) 621-2277
                                                                                                                        RPRIETO@EEOC.NET
ATTEST: FELICIA PITRE, Clerk of the District Courts of Dallas, County, Texas
                                                                                         “#%M"'ma%
                                                                                           u 5.!!!4                    DLLAS-   COUNTY
                                 4974.1...                                                   ~     9{3%                  SEEN-“BE FEES
                          By                                           ,Deputy                   .22
                                KARIMALONE                                             $.51" ‘ “at“?                        NOT PAID
                                                                                        2%}...     35'"
                                                                                         a
                                                                                            If".   5‘- x
                                 Case 3:21-cv-00271-B Document 1 Filed 02/05/21                                                Page 34 of 42 PageID 34




                                                                            OFFICER'S RETURN
Case No.   :   DC-20-19095

Court No. 134th District Court

Style:   LARISSA NOVOA
vs.

CHIPOTLE MEXICAN GRILL, INC.
Came to hand on the                            day of                      ,   20             ,   at                 o'clock          .M. Executed at

within the County of                                                           o'clock                 .M. on the                    day of

20                     ,   by delivering to the within named



each in person, a true copy     of this Citation together with the accompanying copy of this pleading, having rst endorsed on same             date   of delivery. The distance actually traveled by

me in serving such process was                  miles and my fees are as follows: To certify which witness my hand.

                                  For serving Citation          $

                                  For mileage                   $                                      of                        County,

                                  For Notary                    $                                      By                                                     Deputy

                                                                    (Must be veried      if served outside the State of Texas.)
Signed and sworn to by the said                                         before me this                      day of                         ,   20

to certify which witness my hand and seal       of ofce.


                                                                                                       Notary Public                                         County
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 35 of 42 PageID 35




                          Exhibit I
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21                Page 36 of 42 PageID 36



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS


 LARISSA NOVOA,

               Plaintiff,

        v.                                            CIVIL ACTION NO.

 CHIPOTLE MEXICAN GRILL, INC.,

               Defendant.


                       CERTIFICATE OF INTERESTED PERSONS

       Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and

LR 81.2, Defendant Chipotle Mexican Grill, Inc. (“Chipotle”), by and through its undersigned

counsel, provides the following information:

       For a nongovernmental corporate party, the name(s) of its parent corporation and

any publicly held corporation that owns 10% or more of its stock: None. Chipotle Mexican

Grill, Inc. is a publicly traded corporation and has no parent company. As of February 5, 2021,

Chipotle Mexican Grill, Inc. is aware that The Vanguard Group, Inc., while not a publicly-owned

corporation, filed on February 12, 2020 with the U.S. Securities and Exchange Commission a

report on Schedule 13G/A reflecting ownership by The Vanguard Group, Inc. and its affiliates,

including through its publicly available Vanguard mutual fund families and other investment

portfolios, of shares of common stock of Chipotle Mexican Grill, Inc. that exceed 10% of the total

shares of such common stock outstanding as of the date hereof.

       A complete list of all persons, associations of persons, firms, partnerships,

corporations, guarantors, insurers, affiliates, parent or subsidiary corporations, or other

legal entities that are financially interested in the outcome of the case: Chipotle Mexican Grill,

Inc. has the following subsidiary corporations: CMG Strategy Co., LLC, CMG Pepper, LLC,


                                                1
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21             Page 37 of 42 PageID 37



Chipotle Mexican Grill of Colorado, LLC, Chipotle Mexican Grill of Maryland, LLC, Chipotle

Mexican Grill of Kansas, LLC, Chipotle Services, LLC, Chipotle Mexican Grill U.S. Finance Co.,

LLC, CMGGC, LLC, Chipotle Mexican Grill Texas Holdings, LLC, Chipotle Texas, LLC,

Chipotle Mexican Grill Canada Corp., Chipotle Mexican Grill Holdings GmbH, Chipotle Mexican

Grill UK Limited, Chipotle Mexican Grill France SAS, Chipotle Mexican Grill Germany GMBH,

CMG Concessions, LLC, PL Restaurant Holdings, LLC, and EMEA Tortilla, Ltd.

Dated: February 5, 2021

                                          Respectfully submitted,



                                          /s/ Shannon D. Norris
                                          Shannon D. Norris
                                          State Bar No. 00788129
                                          Norris Law Firm PLLC
                                          735 Plaza Boulevard, Suite 200
                                          Coppell, Texas 75019
                                          Telephone: (214) 396-4700 x110
                                          Facsimile: (214) 396-4777
                                          sdnorris@norrisfirm.com

                                          -and-

                                          Elizabeth Bulat Turner (pro hac vice application
                                          forthcoming)
                                          Bar I.D. GA 558428
                                          Robert J. Mollohan, Jr. (pro hac vice application
                                          forthcoming)
                                          Bar I.D. GA 984253
                                          MARTENSON, HASBROUCK & SIMON LLP
                                          2573 Apple Valley Road NE
                                          Atlanta, GA 30319
                                          Telephone: (404) 909-8100
                                          Facsimile: (404) 909-8120
                                          bturner@martensonlaw.com
                                          rmollohan@martensonlaw.com

                                          Attorneys for Defendant Chipotle Mexican Grill, Inc.




                                              2
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21         Page 38 of 42 PageID 38



                            CERTIFICATE OF SERVICE

      I hereby certify that on February 5, 2021 the foregoing CERTIFICATE OF

INTERESTED PERSONS has been sent via ECF notice and email to Plaintiff’s counsel:

                                 Ricardo J. Prieto, Esq.
                           SHELLIST LAZARZ SLOBIN LLP
                             11 Greenway Plaza, Suite 1515
                                  Houston, TX 77046
                               (713) 621-2277 (telephone)
                               (713) 621-0993 (facsimile)
                                    rprieto@eeoc.net



                                       /s/ Shannon D. Norris
                                       Shannon D. Norris




                                           3
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 39 of 42 PageID 39




                          Exhibit J
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21                Page 40 of 42 PageID 40



                                  CAUSE NO. DC-20-19095


 LARISSA NOVOA,
                                                                         In The
               Plaintiff,
                                                                      District Court
        v.
                                                                 Dallas County, Texas
 CHIPOTLE MEXICAN GRILL, INC.,
                                                                 134th Judicial District
               Defendant.


                       NOTICE OF FILING NOTICE OF REMOVAL

TO:    The Clerk of District Courts, Dallas County, Texas.

       PLEASE TAKE NOTICE that on the 5th day of February, 2021, the defendant filed a

Notice of Removal of this case in the United States District Court for the Northern District of

Texas, a copy of which notice is attached hereto as Exhibit A.

Dated: February 5, 2021.

                                            Respectfully submitted,



                                            /s/ Shannon D. Norris
                                            Shannon D. Norris
                                            State Bar No. 00788129
                                            Norris Law Firm PLLC
                                            735 Plaza Boulevard, Suite 200
                                            Coppell, Texas 75019
                                            Telephone: (214) 396-4700 x110
                                            sdnorris@norrisfirm.com

                                            Attorney for Defendant Chipotle Mexican Grill, Inc.
Case 3:21-cv-00271-B Document 1 Filed 02/05/21   Page 41 of 42 PageID 41




                         EXHIBIT A

                       (Notice of Removal)
   Case 3:21-cv-00271-B Document 1 Filed 02/05/21              Page 42 of 42 PageID 42



                               CERTIFICATE OF SERVICE

       I certify that I caused a copy of the foregoing Notice of Filing Notice of Removal to be

served upon the following by electronic service on February 5, 2021:

                                   Ricardo J. Prieto, Esq.
                             SHELLIST LAZARZ SLOBIN LLP
                               11 Greenway Plaza, Suite 1515
                                    Houston, TX 77046
                                 (713) 621-2277 (telephone)
                                 (713) 621-0993 (facsimile)
                                      rprieto@eeoc.net



                                           /s/ Shannon D. Norris
                                           Shannon D. Norris
